Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s amendment filed on 07 January 2022. Claims 1, 20, and 37 have been amended. Claims 1-10, 12-16, 20, 37-46, and 48-51 remain pending. 

Response to Arguments
4.	Applicant’s arguments, see pages 6-9, filed 07 January 2022, with respect to the rejection(s) of claims1-4, 6-10, 12-16, 20, 37-40, 42-46, and 48-51 in view of Tinnakornsrisuphap et al. have been fully considered, but are moot in view of the new grounds of rejection.  A new ground of rejection is hereby presented in view of Elliot et al. (US Patent No. 10,021,765).
5.	In light of the previous claim objections, the Applicant failed to amend claims 1 and 37 and claims 2, 4, 7-12, 15, 43-46, and 50 to overcome the issue. Therefore, the claim objections will be maintained. 


Claim Objections
Claims 1 and 37 are objected to because of the following informalities:  Claims 1 and 37 recites an inactive memory. The memory should be recited for “storing executable instructions or instructions that cause the processor to perform steps when executed by the processor…” Appropriate correction is required.
Claims 1, 2, 4, 7-12, 15, 37, 43-46, and 50 are objected to because of the following informalities:  Claims 1, 2, 4, 7-12, 15, 37, 43-46, and 50 recites inactive logic being implemented in circuitry. The logic can be merely software and does not perform any steps for hardware. Therefore, logic should be recited as “a processor coupled to the memory component for executing instructions to perform steps when…” Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-16, 20, 37-40, 42-46, and 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Tinnakornsrisuphap et al. (Pub No. 2013/0223279) in view of Elliot et al. (US Patent No. 10,021,765). 
Referring to the rejection of claim 1, Tinnakornsrisuphap et al. discloses a lighting device, comprising:
a memory component; (See Tinnakornsrisuphap et al., para. 63 and Fig. 10, i.e. memory unit, item 1003)
logic, at least a portion of the logic implemented in circuitry coupled to the memory component, the logic to: (See Tinnakornsrisuphap et al., para. 64 and Fig. 10, i.e. the functionality may be implemented in logic implemented in the processor unit, item 1002)
receive, by the lighting device, an instruction to enter a setup help mode of operation; (See Tinnakornsrisuphap et al., para. 16-17, i.e. the smart lighting system is configured using a Wi-Fi protected setup wherein instructions are entered via a smartphone device by decoding a PIN associated with the enrollee and securely provide network credentials) 
disconnect from a first wireless network and operate as an access point for a second wireless network; (See Tinnakornsrisuphap et al., para. 19, i.e. once the mobile device is connected in the home network, secure communication can begin via the WLAN access point and the wireless network can discontinue being used and establish binding between the enrollee and the mobile device using the SSID and WPA-2 passphrase)
receive a message from an additional lighting device; (See Tinnakornsrisuphap et al., para. 19 and 23, i.e. receiving a message from another smart light source, item 406 wherein establishing a communication link between the access point and the smart appliance based on the access point’s wireless network credentials and/or the smart appliance’s PIN)
generate a response message, the response message to include first credentials for the first wireless network, the first credentials stored in the memory component; (See Tinnakornsrisuphap et al., para. 19-20, i.e. in response to the mobile device reading the QR code associated with the smart appliance, the response message includes credentials using the PIN and the MAC ID for the first wireless access point to securely transmit messages)
and transmit the response message to the additional lighting device over the second wireless network. (See Tinnakornsrisuphap et al., para. 23, i.e. transmit the response message to another light source device over the wireless communication network by decoding the sensor information via the device’s credentials (PIN, MAC ID, and PLC key) associated with the smart appliance)
Tinnakornsrisuphap et al. fails to explicit disclose a lighting device configured to be operatively coupled to a lighting load.
Elliot et al. discloses a system using an intelligent switch device for controlling lighting devices.
Elliot et al. discloses the lighting device configure to be operatively coupled to a lighting load (See Elliot et al., Col. 2, lines 25-51 and Fig. 1, an intelligent switch device comprises a power module, item 101 which supplies power to the lighting loads of lighting devices that are connected to the lines of the intelligent switch device and can support up to three different lighting devices per switch box. one or more lighting devices coupled to the lighting load) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tinnakornsrisuphap et al.’s system and method for authenticating using any known authentication method including asymmetric encryption modified with Elliot et al.’s system using an intelligent switch device for controlling lighting devices. Motivation for such an implementation would enable the intelligent switch device to control any type of lighting load of a lighting device since the electronics circuit is fed by an independent circuit to the load of the lighting device.  (See Elliot et al., Col. 3, lines 6-9)

Referring to the rejection of claim 2, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses the logic to encrypt the first credentials for the first wireless network. (See Tinnakornsrisuphap et al., para. 17 and 41)
Referring to the rejection of claim 3, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses the message received from the additional lighting device to include an encryption key of the additional lighting device. (See Tinnakornsrisuphap et al., para. 19 and 23)
Referring to the rejection of claim 4, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses the logic to encrypt the first credentials for the first wireless network based on the encryption key of the additional lighting device. (See Tinnakornsrisuphap et al., para. 23 and 41)
Referring to the rejection of claim 6, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses the message from the additional lighting device to include an identifier of the additional lighting device. (See Tinnakornsrisuphap et al., para. 19-20)
Referring to the rejection of claim 7, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses the logic to transmit the identifier for the second lighting device to a remote cloud service. (See Tinnakornsrisuphap et al., para. 41)
Referring to the rejection of claim 8, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses the logic to discontinue operation as the access point for the second wireless network after transmitting the response message to the additional lighting device. (See Tinnakornsrisuphap et al., para. 19-20)
Referring to the rejection of claim 9, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses the logic to join the first wireless network after discontinuing operation as the access point for the second wireless network. (See Tinnakornsrisuphap et al., para. 20)
Referring to the rejection of claim 10, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses the logic to receive the instruction directly from a user through a physical input interface or to receive the instruction from a user device. (See Tinnakornsrisuphap et al., para. 63)
Referring to the rejection of claim 12, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses the logic to operate as an access point for the second wireless network based on predetermined configuration information for the second wireless network stored in the memory component. (See Tinnakornsrisuphap et al., para. 23)
Referring to the rejection of claim 13, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses, the predetermined configuration information to include an identifier and a password for the second wireless network. (See Tinnakornsrisuphap et al., para. 20 and 23)
Referring to the rejection of claim 14, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses the first credentials for the first wireless network to include an identifier and a password for the first wireless network. (See Tinnakornsrisuphap et al., para. 20)
Referring to the rejection of claim 15, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses, the logic to encrypt the response message prior to transmitting the response message to the additional lighting device. (See Tinnakornsrisuphap et al., para. 20 and 23)
Referring to the rejection of claim 16, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses wherein the first wireless network is a Wi-Fi network or the second wireless network is a Wi-Fi network. (See Tinnakornsrisuphap et al., para. 19-20)
Referring to the rejection of claim 20, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses a method, comprising:
receiving, by a first lighting device, an instruction to enter a setup help mode of operation; (See Tinnakornsrisuphap et al., para. 16-17, i.e. the smart lighting system is configured using a Wi-Fi protected setup wherein instructions are entered via a smartphone device by decoding a PIN associated with the enrollee and securely provide network credentials) 
disconnecting from a first wireless network; (See Tinnakornsrisuphap et al., para. 19, i.e. once the mobile device is connected in the home network, secure communication can begin via the WLAN access point and the wireless network can discontinue being used and establish binding between the enrollee and the mobile device using the SSID and WPA-2 passphrase)
operating as an access point for a second wireless network; (See Tinnakornsrisuphap et al., para. 23, i.e. operating as an access point for another smart light source, item 406 wherein establishing a communication link between the access point and the smart appliance based on the access point’s wireless network credentials and/or the smart appliance’s PIN via the second wireless network, item 402)
receiving a message from a lighting device; (See Tinnakornsrisuphap et al., para. 19 and 23, i.e. receiving a message from another smart light source, item 406 wherein establishing a communication link between the access point and the smart appliance based on the access point’s wireless network credentials and/or the smart appliance’s PIN)
generating a response message, the response message to include first credentials for the first wireless network; (See Tinnakornsrisuphap et al., para. 19-20, i.e. in response to the mobile device reading the QR code associated with the smart appliance, the response message includes credentials using the PIN and the MAC ID for the first wireless access point to securely transmit messages)
and transmitting the response message to the lighting device over the second wireless network. (See Tinnakornsrisuphap et al., para. 23, i.e. transmit the response message to another light source device over the wireless communication network by decoding the sensor information via the device’s credentials (PIN, MAC ID, and PLC key) associated with the smart appliance)
Tinnakornsrisuphap et al. fails to explicit disclose a lighting device configured to be operatively coupled to a lighting load.
Elliot et al. discloses a system using an intelligent switch device for controlling lighting devices.
Elliot et al. discloses the lighting device configure to be operatively coupled to a lighting load (See Elliot et al., Col. 2, lines 25-51 and Fig. 1, an intelligent switch device comprises a power module, item 101 which supplies power to the lighting loads of lighting devices that are connected to the lines of the intelligent switch device and can support up to three different lighting devices per switch box. one or more lighting devices coupled to the lighting load) 
The rationale for combining Tinnakornsrisuphap et al. in view of Elliot et al. is the same as claim 1.
Referring to the rejection of claim 37, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses a lighting device, comprising:
 a memory component; (See Tinnakornsrisuphap et al., para. 63 and Fig. 10, i.e. memory unit, item 1003)
logic, at least a portion of the logic implemented in circuitry coupled to the memory component, the logic to: (See Tinnakornsrisuphap et al., para. 64 and Fig. 10, i.e. the functionality may be implemented in logic implemented in the processor unit, item 1002)
receive, by the lighting device, an instruction to enter a setup help mode of operation; (See Tinnakornsrisuphap et al., para. 16-17, i.e. the smart lighting system is configured using a Wi-Fi protected setup wherein instructions are entered via a smartphone device by decoding a PIN associated with the enrollee and securely provide network credentials) 
retrieve predetermined second credentials for a second wireless network from the memory component; (See Tinnakornsrisuphap et al., para. 23 and 41, i.e. retrieving credentials from another smart light source, item 406 wherein establishing a communication link between the access point and the smart appliance based on the access point’s wireless network credentials and/or the smart appliance’s PIN for accessing the remote connectivity database (memory location)
join the second wireless network based on the predetermined second credentials for the second wireless network; (See Tinnakornsrisuphap et al., para. 19 and 23, i.e. join the second wireless network, item 402 based on the predetermined pattern and credentials from another smart light source, item 406 based on the access point’s wireless network’s SSID and WPA2)
generate a message; (See Tinnakornsrisuphap et al., para. 19 and 23, i.e. receiving a message from another smart light source, item 406 wherein establishing a communication link between the access point and the smart appliance based on the access point’s wireless network credentials and/or the smart appliance’s PIN)
 transmit the message to an additional lighting device operating as an access point for the second wireless network; (See Tinnakornsrisuphap et al., para. 19-20, i.e. in response to the mobile device reading the QR code associated with the smart appliance, the response message includes credentials using the PIN and the MAC ID for the first wireless access point to securely transmit messages)
and receive a response message from the additional lighting device operating as an access point for the second wireless network, the response message to include the first credentials for the first wireless network. (See Tinnakornsrisuphap et al., para. 23, i.e. transmit the response message to another light source device over the wireless communication network by decoding the sensor information via the device’s credentials (PIN, MAC ID, and PLC key) associated with the smart appliance)
Tinnakornsrisuphap et al. fails to explicit disclose a lighting device configured to be operatively coupled to a lighting load.
Elliot et al. discloses a system using an intelligent switch device for controlling lighting devices.
Elliot et al. discloses the lighting device configure to be operatively coupled to a lighting load (See Elliot et al., Col. 2, lines 25-51 and Fig. 1, an intelligent switch device comprises a power module, item 101 which supplies power to the lighting loads of lighting devices that are connected to the lines of the intelligent switch device and can support up to three different lighting devices per switch box. one or more lighting devices coupled to the lighting load) 
The rationale for combining Tinnakornsrisuphap et al. in view of Elliot et al. is the same as claim 1.
Referring to the rejection of claim 38, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses wherein the first credentials for the first wireless network are encrypted. (See Tinnakornsrisuphap et al., para. 17 and 41)
Referring to the rejection of claim 39, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses the generated message to include an encryption key of the lighting device. (See Tinnakornsrisuphap et al., para. 19 and 23)
Referring to the rejection of claim 40, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses wherein the first credentials for the first wireless network are encrypted based on the encryption key of the lighting device. (See Tinnakornsrisuphap et al., para. 23 and 41)
Referring to the rejection of claim 42, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses the generated message to include an identifier assigned to the lighting device. (See Tinnakornsrisuphap et al., para. 19-20)
Referring to the rejection of claim 43, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses the logic to transmit the identifier to a remote cloud service. (See Tinnakornsrisuphap et al., para. 41)
Referring to the rejection of claim 44, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses the logic to transmit a request to enroll with the remote cloud service. (See Tinnakornsrisuphap et al., para. 23)
Referring to the rejection of claim 45, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses the logic to join the first wireless network based on the first credentials for the first wireless network. (See Tinnakornsrisuphap et al., para. 20)

Referring to the rejection of claim 46, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses the logic to receive the instruction directly from a user through a physical input interface or to receive the instruction from a user device. (See Tinnakornsrisuphap et al., para. 50 and 63)
Referring to the rejection of claim 48, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses the predetermined second credentials to include an identifier and a password for the second wireless network. (See Tinnakornsrisuphap et al., para. 20 and 23)
Referring to the rejection of claim 49, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses the first credentials for the first wireless network to include an identifier and a password for the first wireless network. (See Tinnakornsrisuphap et al., para. 20)
Referring to the rejection of claim 50, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses the logic to decrypt the response message prior to determining the first credentials for the first wireless network. (See Tinnakornsrisuphap et al., para. 20 and 23)

Referring to the rejection of claim 51, (Tinnakornsrisuphap et al. modified by Elliot et al.) discloses wherein the first wireless network is a Wi-Fi network or the second wireless network is a Wi-Fi network. (See Tinnakornsrisuphap et al., para. 19-20)

Claims 5 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Tinnakornsrisuphap et al. (Pub No. 2013/0223279) in view of Elliot et al. (US Patent No. 10,021,765) and in further view of Zalewski et al. (Pub No. 2020/0244297).
The combination of Tinnakornsrisuphap et al. and Elliot et al. does not explicitly disclose the encryption key to comprise a Rivest-Shamir-Adleman (RSA) public key.
However, Zalewski et al. in analogous art, discloses a system for wireless coded communication devices with power harvesting power sources. 
Referring to claims 5 and 41, (Tinnakornsrisuphap et al. and Elliot et al. modified with Zalewski et al.) discloses encryption key to comprise a Rivest-Shamir-Adleman (RSA) public key. (See Zalewksi et al., para. 165)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tinnakornsrisuphap et al.’s system and method for authenticating using any known authentication method including asymmetric encryption and Elliot et al.’s system using an intelligent switch device for controlling lighting devices modified with Zalewski et al.’s system for wireless coded communication devices with power harvesting power sources. Motivation for such an implementation would enable secure communications within the IoT devices and the identification of the SSID for the wireless network.  (See Zalewski et al., para 165)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        April 26, 2022

/KENDALL DOLLY/Primary Examiner, Art Unit 2436